In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1889 
DONALD CHARLES WILSON, 
                                                  Plaintiff‐Appellant, 
                                  v. 

LORI  ADAMS,  PATRICK  MURPHY,  and  WISCONSIN  DEPARTMENT 
OF CORRECTIONS,  
                                        Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Western District of Wisconsin. 
             No. 14‐cv‐222 — Barbara B. Crabb, Judge. 
                     ____________________ 

     ARGUED APRIL 19, 2018 — DECIDED AUGUST 23, 2018 
                 ____________________ 

   Before RIPPLE, MANION, and KANNE, Circuit Judges. 
    KANNE,  Circuit  Judge.  Since  entering  the  custody  of  the 
Wisconsin Department of Corrections in 2009, Donald Wilson 
has sought medical treatment for dementia and Alzheimer’s 
disease,  neck  and  throat  pain,  and  difficulty  breathing  and 
swallowing. He alleges that medical staff at Oshkosh Correc‐
tional Institution were deliberately indifferent in their treat‐
ment of these ailments in violation of his Eighth Amendment 
2                                                     No. 16‐1889 

rights. The district court, however, found that no reasonable 
jury could find that the doctors were deliberately indifferent. 
We agree and affirm the grant of summary judgment in favor 
of the defendants. 
                      I.   BACKGROUND 
    Donald Wilson was incarcerated at the Oshkosh Correc‐
tional Institution in December 2009 after violating his parole. 
Shortly thereafter he sought treatment for cognitive problems 
as well as problems with his neck and throat.  
    Dr. Adams, a psychology supervisor at Oshkosh, first re‐
viewed  Wilson’s  mental  health  records  shortly  after  Wilson 
arrived.  The  records  indicated  that  Wilson  had  been  diag‐
nosed  with  a  possible  cognitive  disorder.  Dr.  Adams  ob‐
served  Wilson  exhibit  symptoms  associated  with  cognitive 
disorders and referred him to a psychiatrist, Dr. Thompson. 
Initially,  Dr.  Thompson  also  observed  Wilson  to  be  disori‐
ented  and  struggling  with memory. Later that spring,  how‐
ever, after talking with other prison staff‐members, she deter‐
mined  that  Wilson  was  likely  feigning  his  symptoms in  the 
presence  of  medical  staff.  She  reported  this  to  Dr.  Adams. 
Nevertheless,  Dr.  Adams  sent  Wilson  to  the  Wisconsin  Re‐
source Center—a specialized mental health facility for prison‐
ers—for testing and medical observation. While there, Wilson 
received a CT scan and counseling. After eight months of ob‐
servation,  no  evidence  of  dementia  or  Alzheimer’s  was  re‐
vealed,  and  Wilson  was  returned  to  Oshkosh.  When  asked 
about  Wilson’s  diagnosis  by  another  treating  physician,  Dr. 
Adams reported that she had seen no evidence of cognitive or 
memory deficiency.  
No. 16‐1889                                                    3

    During this time, Wilson also began to complain of neck 
and throat problems. He additionally reported experiencing 
dizziness, double vision, and breathing trouble. Dr. Murphy, 
Wilson’s primary care provider at Oshkosh, coordinated with 
a number of different specialists at the University of Wiscon‐
sin Hospital over the course of several years to try to diagnose 
the problems and address Wilson’s symptoms.  
    Initially, Dr. Murphy provided Wilson with naproxen for 
pain and ordered testing to determine whether the problems 
were caused by Wilson’s thyroid. An endocrinologist eventu‐
ally  ruled  that  diagnosis  out  and  instead  thought  Wilson 
might have laryngeal cancer or a hypopharyngeal lesion. Dr. 
Murphy scheduled an appointment with an otolaryngologist, 
prescribed Wilson an antibiotic and a soft diet to accommo‐
date  his  trouble  swallowing,  and  continued  to  provide 
naproxen for pain.  
    After two endoscopies, it was determined that hardware 
from an earlier spinal fusion surgery was likely the cause of 
Wilson’s problems. Dr. Murphy referred Wilson to a surgeon 
to  determine  whether  the  hardware  could  be  removed.  Dr. 
Murphy  also  extended  Wilson’s  soft  diet  indefinitely  upon 
the recommendation of a speech pathologist who performed 
a  swallow  evaluation,  and  changed  Wilson’s  pain  manage‐
ment  regime  from  naproxen  to  daily  extra‐strength  aceta‐
minophen.  
   In April 2013, a surgeon determined that the spinal fusion 
hardware could not be removed without a high risk of mor‐
bidity. When this was explained to Wilson, he requested a sec‐
ond opinion.  
4                                                      No. 16‐1889 

    Throughout  that  spring,  Wilson  continued  to  seek  treat‐
ment for pain. Dr. Murphy scheduled a tooth extraction, be‐
lieving some of the pain was caused by decaying teeth. Ini‐
tially, Wilson did not consent to the procedure. Another time 
the procedure could not be completed because Wilson’s blood 
pressure  was  too  high.  Once  the  extraction  was  completed, 
however, the swelling in Wilson’s neck subsided.  
    In  May  2013,  Wilson  was  taken  to  a  hospital,  where  the 
doctors also indicated the hardware was likely the source of 
Wilson’s pain. When Wilson returned from the hospital, Dr. 
Murphy  prescribed  an  antibiotic  and  narcotic  pain  medica‐
tion. Wilson was also provided with a wheelchair, an order 
that someone push the wheelchair, and six months’ worth of 
a nutritional supplement to address his weight loss.  
    Wilson  attended  follow‐up  appointments  at  the  Univer‐
sity of Wisconsin Hospital in July 2014 and January 2015. Spe‐
cialists there recommended a bronchoscopy, an airway exam, 
lab  tests,  a  transthoracic  echocardiogram,  and  a  CT  scan  of 
Wilson’s chest. Dr. Murphy ensured that all of the procedures 
were scheduled and performed.  
    In 2015, Wilson sought a court order obliging the defend‐
ants to transport him to the doctor of his choice for an evalu‐
ation regarding the spinal fusion hardware. The court granted 
the order, and Wilson was transported to see Dr. Kalmjit Paul. 
Dr. Paul requested that Dr. Murphy schedule Wilson for a se‐
ries of tests, which he did. Dr. Paul reviewed the results with 
Wilson  at  a  subsequent  appointment  and  informed  Wilson 
that he agreed that surgery would not improve his condition. 
Instead,  he  recommended  conservative  treatment.  In  a  fol‐
low‐up  letter  to  Wilson’s  attorney,  Dr.  Paul  explained  that 
“conservative  treatment”  includes  many  different  types  of 
No. 16‐1889                                                            5

treatment, including pain medication. He did not recommend 
any more specific type of treatment for Wilson.  
    Wilson sued Dr. Adams, Dr. Murphy, and the Wisconsin 
Department of Corrections for violating the Americans with 
Disabilities Act and the Rehabilitation Act and for violating 
his Eighth Amendment rights, on the basis that they had been 
deliberately indifferent to his medical needs. He also claims 
they  were  negligent  under  state  law.  The  district  court 
granted summary judgment for the defendants in full. Wilson 
does not appeal the entry of judgment on his Americans with 
Disabilities Act or Rehabilitation Act claims, but he does ap‐
peal the district court’s dismissal of his Eighth Amendment 
claim and his state‐law negligence claim.   
                         II.    ANALYSIS 
    We review the district court’s grant of summary judgment 
de novo, construing all facts and reasonable inferences in the 
light most favorable to Wilson, the non‐moving party. Zaya v. 
Sood, 836 F.3d 800, 804 (7th Cir. 2016). We will affirm if there 
are no genuine issues of material fact and the defendants are 
entitled to judgment as a matter of law. Fed. R. Civ. P. 54. 
    A. Wilson’s § 1983 deliberate indifference claims   
    “[D]eliberate indifference to serious medical needs of pris‐
oners  constitutes  the  ‘unnecessary  and  wanton  infliction  of 
pain’ proscribed by the Eighth Amendment.” Whiting v. Wex‐
ford  Health  Sources,  Inc.,  839  F.3d  658,  661–62  (7th  Cir.  2016) 
(alteration in original) (quoting Estelle v. Gamble, 429 U.S. 97, 
104  (1976)).  Wilson,  seeking  damages  pursuant  to  42  U.S.C 
§ 1983, claims the medical staff at Oshkosh were deliberately 
indifferent  to  his  medical  needs.  To  prove  such  a  claim,  he 
6                                                      No. 16‐1889 

needed to establish that he suffered from “an objectively seri‐
ous medical condition” and that the “defendant was deliber‐
ately indifferent to that condition.” Petties v. Carter, 836 F.3d 
722, 728 (7th Cir. 2016). “To determine if a prison official acted 
with deliberate indifference, we look into his or her subjective 
state of mind.” Petties, 836 F.3d at 728; see Farmer v. Brennan, 
511 U.S. 825, 834 (1994). An official is deliberately indifferent 
when he disregards a known condition that poses “an exces‐
sive  risk  to  inmate  health  or  safety.”  Dunigan  v.  Winnebago 
County, 165 F.3d 587, 590 (7th Cir. 1999); see Farmer, 511 U.S. 
at 837; Whiting, 839 F.3d at 662. Mere negligence or malprac‐
tice is insufficient. Petties, 836 F.3d at 728; Whiting, 839 F.3d at 
662.  
    Wilson claims Dr. Adams was deliberately indifferent in 
her treatment of Wilson’s mental health and that Dr. Murphy 
was deliberately indifferent in his treatment of Wilson’s phys‐
ical health. We review each claim in turn.  
1. Dr. Adams was not deliberately indifferent in her treatment of 
   Wilson’s mental health. 
    Wilson claims Dr. Adams should have done more to treat 
his  Alzheimer’s  disease  and  dementia.  But  he  has  failed  to 
prove that he actually suffers from either condition. He relies 
on  the  report  of  a  psychologist  who  saw  him  in  2003  in  re‐
sponse to an application for disability benefits. The report in‐
dicates he had some cognitive disorder. None of the testing 
done at Oshkosh or at the Wisconsin Resource Center, how‐
ever, provided any evidence that Wilson suffered from a cog‐
nitive disorder. We recognize that these disorders are difficult 
to identify and diagnose, but without such evidence, Wilson 
cannot show that he suffered a serious medical condition, let 
No. 16‐1889                                                        7

alone that Dr. Adams was indifferent in her treatment of that 
condition. 
    Furthermore, the record indicates Dr. Adams investigated 
Wilson’s mental health condition. She referred him to a psy‐
chiatrist and sent him to a specialty center for extensive ob‐
servation. She only refused to provide further treatment after 
these specialists reported that they were not diagnosing Wil‐
son  and  that  they  were  suspicious  that  he  was  feigning  his 
symptoms  when  in  the  presence  of  medical  professionals. 
There is nothing in the record that would allow a reasonable 
juror  to  find  that  Dr.  Adams  believed  that  Wilson  suffered 
from Alzheimer’s disease or dementia and refused to provide 
proper  treatment.  Therefore,  the  district  court  did  not  err 
when  it  granted  summary  judgment  for  the  defendants  on 
this claim.  
2. Dr. Murphy was not deliberately indifferent in his treatment of 
   Wilson’s physical health. 
    Wilson also contends the district court should not have en‐
tered summary judgment on his claim that Dr. Murphy was 
deliberately  indifferent  in  his  treatment  of  Wilson’s  neck, 
back, and throat pain. The district court assumed for purposes 
of the summary judgment motion that this pain constitutes a 
serious medical condition, as do we. “[W]e look at the totality 
of  [Wilson’s]  medical  care  when  considering  whether  that 
care  evidences  deliberate  indifference  to  serious  medical 
needs.” Petties, 836 F.3d at 728. 
   The  record  is  replete  with  evidence  of  Dr.  Murphy’s  at‐
tempts  to diagnose  the source of Wilson’s pain.  He  worked 
with  endocrinologists,  an  otolaryngologist,  a  speech 
pathologist, a pulmonologist, a neurosurgeon, and a dentist. 
8                                                     No. 16‐1889 

He repeatedly coordinated with these specialists to schedule 
follow‐up  appointments,  procedures,  and  tests.  By  the  time 
Wilson brought this suit, the Department had also made ar‐
rangements for Wilson to receive a second opinion regarding 
the removal of his spinal fusion hardware from a doctor of his 
choosing, albeit after the court ordered the Department to do 
so.  
    Wilson’s strongest argument is that Dr. Murphy was in‐
different  in  his  treatment  of  Wilson’s  pain  while  he  under‐
went these attempts  to diagnose the source of the pain. For 
most of the relevant time period, Dr. Murphy provided Wil‐
son with naproxen. It is true that continuing the same treat‐
ment despite no results can constitute indifferent treatment, 
Kelley v. McGinnis, 899 F.2d 612, 616 (7th Cir. 1990), but Wilson 
makes no suggestion that Dr. Murphy was withholding an‐
other more effective available treatment option. Wilson pre‐
sents no evidence tending to show this is a situation in which 
the medical professional “chooses  an ‘easier  and less effica‐
cious treatment’ without exercising professional judgment.” 
Petties, 836 F.3d at 730. Furthermore, Wilson saw a number of 
other  medical  professionals,  and  none  suggested  his  pain 
management regime was insufficient. At most, Dr. Paul sug‐
gested  there  were  a  number  of  potential  treatment  options, 
but he did not indicate that the pain medication provided was 
insufficient or that some other treatment should be provided. 
    Wilson also asserts that Dr. Murphy failed to comply with 
the recommendation of a pulmonologist regarding numbness 
in Wilson’s hand. The pulmonologist noted that Wilson “may 
need further evaluation with Neurology.” (R. 62‐1 at 108.) Dr. 
Murphy declined to schedule any such further evaluation. “A 
jury can infer conscious disregard of a risk from a defendant’s 
No. 16‐1889                                                           9

decision  to  ignore  instructions  from  a  specialist.”  Zaya,  836 
F.3d at 806; see Petties, 836 F.3d at 729. But that does not mean 
that  a  doctor  must  always  follow  the  recommendation  of  a 
specialist.  See  Petties,  836  F.3d  at  729  (“[E]vidence  that  some 
medical professionals would have chosen a different course 
of  treatment  is  insufficient  to  make  out  a  constitutional 
claim.”); Jackson v. Kotter, 541 F.3d 688, 698 (7th Cir. 2008) (“A 
medical  professional’s  treatment  decisions  will  be  accorded 
deference  ‘unless  “no  minimally  competent  professional 
would  have  so  responded  under  those  circumstances.”’”) 
(quoting  Sain  v.  Wood,  512  F.3d  886,  894–95  (7th  Cir.  2008)). 
Dr.  Murphy  explained  that  he  was  aware  of  Wilson’s  hand 
condition before sending him to the pulmonologist, that Wil‐
son had been examined by a neurologist earlier in the year, 
and that he decided the best course of action was to continue 
providing pain medication and monitoring the numbness in 
Wilson’s hand. Wilson presents no evidence that this decision 
was  “a  substantial  departure  from  accepted  professional 
judgment, practice, or standards.” Sain, 512 F.3d at 895 (quot‐
ing  Collignon  v.  Milwaukee  Cty.,  163  F.3d  982,  988  (7th  Cir. 
1998)).  
    Finally,  Wilson  claims  Dr.  Murphy  delayed  an  appoint‐
ment for three‐and‐a‐half months, despite Wilson’s repeated 
requests  for  treatment.  Delaying  treatment,  even  if  not  life 
threatening, can be evidence of deliberate indifference. Gut‐
tierrez v. Peters, 111 F.3d 1364, 1371 (7th Cir. 1997); see Petties, 
836 F.3d at 730; Perez v. Fenoglio, 792 F.3d 778, 777–78 (7th Cir. 
2015). But delays can also be reasonable. See Petties, 836 F.3d 
at  730  (noting  that  delays  are  common  in  prison  and  that 
length of the delay, seriousness of the condition, and ease of 
providing  treatment  must  be  considered  when  evaluating 
10                                                    No. 16‐1889 

whether a delay is “tolerable”). The defendants assert that de‐
lays during that time were common because Dr. Murphy was 
the only physician treating more than two thousand inmates 
and he needed to prioritize his appointments. Furthermore, a 
plaintiff must prove the delay in treatment “exacerbated the 
injury or unnecessarily  prolonged pain,” Petties, 836 F.3d at 
730–31,  and  Wilson  is  unable  to  identify  any  evidence  that 
such resulted from the delay. See Knight v. Wiseman, 590 F.3d 
458,  466  (7th  Cir.  2009)  (explaining  that  an  Eighth  Amend‐
ment claim based on delay will fail “unless the plaintiff intro‐
duces  verifying  medical  evidence  that  shows  his  condition 
worsened because of the delay”). 
   No reasonable jury could find that Dr. Murphy was delib‐
erately  indifferent  in  his  treatment  of  Wilson’s  physical 
health—either in seeking a diagnosis or in treating Wilson’s 
symptoms. The district court did not err when it entered sum‐
mary judgment for the defendants on this claim.  
      B. Wilson’s state‐law negligence claim  
     Wilson also claims the defendants were negligent in their 
treatment of his healthcare. This is a state‐law claim. The dis‐
trict  court  properly  exercised  its  supplemental  jurisdiction 
and  considered  the  claim  along  with  Wilson’s  federal‐law 
claims. 28 U.S.C. § 1367; see Hansen v. Bd. of Trs., 551 F.3d 599, 
607 (7th Cir. 2008) (noting that “[t]he district court has broad 
discretion  in  deciding  whether  to  retain  supplemental 
claims”).   
    Wisconsin law requires that an expert witness testify to es‐
tablish the standard of care in a medical malpractice case, un‐
less  “the  situation  is  one  where  the  common  knowledge  of 
laymen affords a basis for finding negligence.” Christianson v. 
No. 16‐1889                                                                        11

Downs, 279 N.W.2d 918, 921 (Wis. 1979); see also Carney‐Hayes 
v. Nw. Wis. Home Care, Inc., 699 N.W.2d 524, 537 (Wis. 2005). 
Wilson offered no expert medical testimony. On appeal, Wil‐
son  argues  that  expert  testimony  was  not  necessary  in  this 
case, or, alternatively, that the report from Dr. Paul should be 
treated as expert testimony. 
    Expert testimony was necessary in this case, because ordi‐
nary  laymen  would  not  know  what  medical  treatment  was 
necessary based on the symptoms Wilson presented. In fact, 
the evidence presented indicates that a team of well‐qualified 
specialists struggled to identify the cause of Wilson’s pain or 
to  diagnose  any  cognitive  functioning  problem.  And  Dr. 
Paul’s  report  is  not  sufficient  for  these  purposes,  because  it 
does not include any opinion regarding the proper standard 
of  care  or  whether  Dr.  Murphy  had  provided  proper  care. 
Without expert testimony, Wilson could not prove his claim. 
Therefore, the district court did not err when it entered sum‐
mary judgment for the defendants on this claim.* 




                                                 
* We have in the past expressed doubt concerning the applicability of Wis‐

consin’s expert‐evidence rule in diversity cases. Gil v. Reed, 381 F.3d 649, 
659 (7th Cir. 2004). We need not resolve that issue here. We have observed 
that the federal rule (“no expert testimony is needed when the symptoms 
exhibited are not beyond a layperson’s grasp”) may be indistinguishable 
from  the  Wisconsin  rule.  See Gil  v.  Reed,  535  F.3d  551,  558  n.2  (7th  Cir. 
2008) (quoting Gil, 381 F.3d at 659). And under either rule, Wilson has not 
presented any evidence from which a jury could reasonably determine the 
defendants’ conduct fell below the appropriate standard of care. 
      
12                                                 No. 16‐1889 

                     III.   CONCLUSION 
   Because we conclude the grant of summary judgment was 
appropriate,  we  do  not  consider  the  defendants’  arguments 
regarding qualified immunity. 
      The judgment of the district court is AFFIRMED.